Citation Nr: 0708852	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  99-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of an injury to the left vas deferens.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

When the appeal was most recently before the Board in March 
2005, it was decided in part and remanded in part.  


FINDING OF FACT

The veteran's residuals of an injury to the left vas deferens 
are not productive of any significant impairment.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of an injury to the left vas deferens have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.21, 4.115b, Diagnostic Codes 7522-7524 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003, subsequent to its initial 
adjudication of the claim.  He was also provided notice that 
he should submit all pertinent evidence in his possession in 
September 2004.  In addition, he was provided appropriate 
notice concerning the effective-date element of his claim in 
a letter mailed in August 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
October 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In a June 2002 rating decision, the veteran was granted 
compensation under 38 U.S.C. § s 1151 for residuals of an 
injury to the left vas deferens, effective November 26, 1996.  
The disability was assigned a noncompensable evaluation.

VA Medical Center (VAMC) treatment records indicate that the 
veteran underwent surgery to repair a left inguinal hernia in 
October 1996.  During the procedure, an incidental injury to 
the left vas deferens occurred.  In connection with his claim 
for compensation, the veteran was afforded a VA examination 
in October 1997.  He stated that he was currently undergoing 
therapy for sexual dysfunction and was able to achieve a 
partial erection with no ejaculation.  Upon physical 
examination, the veteran's testes appeared normal to 
palpation and he was found to have a normal genitourinary 
system.  The examiner concluded that there was no evidence of 
injury to the left vas deferens.  

In November 2001 the veteran underwent another VA 
examination.  He complained of difficulty in getting and 
maintaining an erection as well as social dysfunction.  He 
also stated that after his left inguinal hernia repair his 
vas deferens was ligated.  The veteran did not complain of 
incontinence and his frequency and stream while urinating 
were normal.  Upon physical examination, his testicles were 
found to be normal and a bilateral vans deferens ligation was 
found.  The left side of the distal scrotal portion was 
palpated.  There was no fistula and the examiner concluded 
that the veteran's testes were normal.  The examiner found 
that the genitourinary examination was normal and that it was 
highly unlikely that an injury to the vas deferens would 
cause erectile dysfunction.

A third VA examination was conducted in September 2003.  
Although the claims file was not available to this examiner, 
he noted that the veteran had no incontinence, no dysuria, a 
strong stream and occasional urgency while urinating.  The 
veteran provided a history of a left inguinal hernia repair 
with unknown complications.  The examiner noted that there 
was significant residual neuropathy since the hernia surgery.  
Physical examination showed a normal circumcised phallus and 
bilaterally decreased testes that were non-tender with no 
varicocele.  The examination was negative for fistula and 
negative for testicular atrophy.  The diagnosis was left 
groin pain extending down the left thigh to the left scrotum 
and left perineum.

Also of record are several letters from the veteran's private 
physicians.  In April 2001 the veteran's urologist, Dr. H, 
wrote that he saw the veteran following his hernia surgery.  
The veteran noted no significant urologic history or 
complaints.  Dr. H concluded that the veteran did sustain an 
injury to his vas deferens during surgery, but noted that the 
pathology report showed no vas in the specimen.  Another of 
the veteran's private physicians, Dr. B, provided VA with 
letters in August 2002 and March 2004.  He stated that he had 
extensively examined the veteran and found a vas deferens 
injury with associated fibrosis and adhesion resulting in 
myofoscial pain to the right groin upon running and any 
forceful extension of the right lower extremity.  Dr. B found 
that the veteran had a complete inability to run secondary to 
loss of his right vas deferens.  

The veteran's most recent VA examination was conducted in 
September 2006.  He complained of erectile dysfunction.  He 
also stated that he had no hesitancy in his urine stream, had 
no dysuria, and was not incontinent.  Upon physical 
examination, his testes appeared normal.  Bilateral vas 
deferens ligation was found and the left scrotal portion was 
palpated.  There was no fistula or genitourinary disease.  
Sensation and peripheral pulses were not indicated on the 
examination.  The examiner concluded that the veteran seemed 
to have a normal genitourinary examination and muscle pain 
was not present at the time of the examination.  The examiner 
agreed with the opinion of the November 2001 examiner that it 
was highly unlikely that an injury to vas deferens would 
cause erectile dysfunction.  

The veteran was also afforded a VA examination in September 
2006 to determine the presence of any neurological 
manifestations of residuals of his left vas deferens injury.  
No pertinent neurological abnormality was found.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran's residuals of an injury to the left vas deferens 
are currently rated as noncompensable by analogy to 
Diagnostic Code 7523, which provides that complete atrophy of 
one testicle warrants a noncompensable rating and complete 
atrophy of both testes warrants a 20 percent rating.  

Under Diagnostic Code 7522, a 20 percent rating is warranted 
for deformity of the penis with loss of erectile power.

Diagnostic Code 7524 provides for a noncompensable rating for 
the removal of one testis.  A 30 percent rating is assigned 
for removal of both testes.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

After reviewing the medical evidence of record, the Board 
finds that a compensable rating is not warranted for the 
residuals of an injury to the left vas deferens.  The Board 
notes that an increased rating is warranted for complete 
atrophy of both testes, deformity of the penis with loss of 
erectile power, or for the removal of both testes.  It is 
clear that the veteran has not had both of his testes 
removed.  In addition, none of the medical evidence shows 
complete atrophy of either testis or deformity of the penis.  
In addition, two VA examiners have opined that it is highly 
unlikely that his erectile dysfunction is related to his left 
vas deferens injury.  None of the medical evidence links his 
erectile dysfunction to the left bas deferens injury.  

While the record contains statements from Dr. B noting that 
the veteran has a complete inability to run secondary to his 
vas deferens injury and experiences pain, at his most recent 
VA examination in September 2006, the examiner found that 
there was no indication the veteran experienced muscle pain.  
The examiner also found no evidence of any neurological 
impairment due to the left vas deferens injury.  In addition, 
aside from one notation in his VAMC records in September 
2003, the veteran has never provided a history of pain on 
ambulation or an inability to run during his many 
examinations.  While the examiner at his September 2003 
examination diagnosed the veteran with left groin pain 
extending down the left thigh to the left scrotum and left 
perineum, the Board notes that this examination was conducted 
without the claims folder and contains no other details with 
respect to the amount of pain or its functional limitation.  
Moreover, the examiner did not indicate that this pain was 
related to the injury of the left vas deferens.

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable disability rating 
for residuals of an injury to the left vas deferens 
throughout the initial evaluation period.


ORDER

Entitlement to an initial compensable rating for the 
residuals of an injury to the left vas deferens is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


